Citation Nr: 0030810	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  95-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for patellar tendinitis 
and patellofemoral pain syndrome of the right knee.

2.  Entitlement to service connection for synovitis of the 
right wrist.

3.  Entitlement to service connection for a right hip 
muscular strain and trochanteric bursitis.

4.  Entitlement to joint and muscle pains due to an 
undiagnosed illness.

5.  Entitlement to service connection for cold intolerance.

6.  Entitlement to an effective date earlier than December 
20, 1996, for the grant of service connection for an 
undiagnosed illness manifested by chronic diarrhea.

7.  Entitlement to a disability rating in excess of 30 
percent for major depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  By an April 
1995 rating decision, the RO denied service connection for 
the right wrist, right hip, and right knee disorders, and 
granted service connection for major depression.  Thereafter, 
in a July 1997 rating decision, the RO denied service 
connection for muscle and joint pains, as well as cold 
intolerance, due to an undiagnosed illness.  Further, by this 
decision the RO granted service connection for an undiagnosed 
illness manifested by chronic diarrhea, effective December 
20, 1996.

The veteran provided testimony at a personal hearing 
conducted before the RO in August 1999, a transcript of which 
is of record.

In an August 2000 statement, the veteran's representative, 
among other things, presented arguments in support of claims 
of service connection for a right elbow disorder, cervical 
strain, bronchitis, tonsillitis, a right thumb disorder, and 
an increased rating claim for a service-connected lumbar 
strain.  With respect to these contentions, the Board notes 
that the April 1995 rating decision also denied service 
connection for a right elbow disorder, cervical strain, 
bronchitis, and tonsillitis.  As part of his September 1995 
VA Form 9, Appeal to the Board, the veteran submitted a 
Notice of Disagreement as to those issues.  Accordingly, the 
RO issued a Statement of the Case on these issues to the 
veteran in October 1995.  However, no timely Substantive 
Appeal was received following this Statement of the Case, and 
the RO has not certified them as being on appeal.  Further, 
the Board notes that the record does not show that the 
veteran ever filed a timely Notice of Disagreement to the 
denial of service connection for the right thumb disorder, 
nor the assigned rating for the lumbar strain.  Consequently, 
the Board has no jurisdiction to consider these claims.  
38 C.F.R. §§ 20.200-20.202, 20.302 (2000).  To the extent the 
representative's statement indicates that the veteran wants 
the service connection claims to be reopened, and that he is 
seeking a higher rating for his lumbar strain, these issues 
are referred to the RO for appropriate action.

The veteran's right knee, right hip, cold intolerance, and 
major depression claims are addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the claims of service connection for the right 
wrist, as well as joint and muscle pains due to an 
undiagnosed illness, have been requested or obtained.

2.  The only in-service treatment the veteran received for 
right wrist problems was in May 1987, when he was assessed 
with a contusion.  However, the service medical records show 
that this resolved with conservative treatment, and there 
were no further complaints regarding the right wrist during 
active service.

3.  The evidence on file shows that the veteran first 
developed his current right wrist disorder in February 1995, 
after his discharge from active service.

4.  No competent medical evidence is on file which relates 
the veteran's synovitis of the right wrist to his period of 
active service.

5.  The preponderance of the medical evidence shows that the 
veteran's joint and muscle pains have all been attributed to 
known clinical diagnoses, including trochanteric bursitis of 
the hips, plantar fasciitis involving the feet and ankles, 
patellofemoral pain syndrome for both knees, bilateral 
shoulder bursitis, chronic lumbar muscular strain, right 
elbow bursitis, right thumb tendonitis, left thumb contusion, 
and cervical strain.

6.  While the service medical records show that the veteran 
was treated for acute problems of diarrhea during active 
service, these records do not indicate treatment for chronic 
diarrhea.

7.  The first post-service evidence of diarrhea consists of a 
Persian Gulf Registry examination conducted on October 8, 
1996.  Diagnoses from this examination included chronic 
diarrhea, etiology undetermined, possibly secondary to 
exposure to biological warfare agents.  Further, it was noted 
that the veteran was planning to apply for service connection 
for the conditions diagnosed on this examination.

8.  On December 20, 1996, the RO received a statement from 
the veteran in which he claimed entitlement to service 
connection for, among other things, chronic diarrhea.


CONCLUSIONS OF LAW

1.  Synovitis of the right wrist was not incurred in or 
aggravated by the veteran's
period of active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The veteran is not entitled to a grant of service 
connection for joint and muscle pains due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for an effective date earlier than December 
20, 1996, for a grant of service connection for an 
undiagnosed illness manifested by chronic diarrhea are not 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2000); Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's upper and lower 
extremities were clinically evaluated as normal on service 
examinations conducted in January 1980, July 1980, August 
1985, March 1989, and December 1990.  No discharge 
examination appears to be on file.  However, the service 
medical records show that he was being treated for major 
depression just prior to his retirement from service.  

The service medical records reflect that in May 1987 the 
veteran was treated for complaints of pain and swelling to 
the right wrist of 5 days duration.  It was noted that he 
injured his wrist when he hit a mugger in self-defense.  X-
rays revealed no evidence of a fracture; no significant 
abnormalities were noted.  Assessment was for a contusion, 
which was to be treated with moist heat and aspirin as 
required.  There are no subsequent records regarding 
treatment for right wrist problems during active service. 

The service medical records show that the veteran complained 
on various occasions of chills/cold flashes associated with 
congestion and other cold symptoms.  Nevertheless, these 
records show no treatment for or diagnosis of cold 
intolerance during active service.  

Records from December 1988 show that the veteran complained 
of diarrhea, as well as congestion, upset stomach, and hot 
and cold flashes.  These symptoms were attributed to a viral 
infection.  Subsequent records from July 1991 show treatment 
for low back pain and diarrhea.  However, the service medical 
records do not show treatment for chronic diarrhea.

Nothing in the service medical records indicates treatment 
for right knee or a right hip disorder.

The veteran's DD Form 214 shows that his decorations and 
medals included the Kuwait Liberation Medal.

In February 1995, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
service connection for all service connected and all other 
disease or illness in his military records.  In an attached 
VA Form 21-4138, Statement in Support of Claim, he 
specifically listed various medical conditions, as well as 
the date of his in-service treatment therefor.  This list did 
not include diarrhea.

The record reflects that the veteran underwent various VA 
medical examinations in March 1995, including an orthopedic 
examination.  At this examination, the veteran reported some 
pain in the right forearm and wrist; occasional feelings of 
numbness and weakness in the right hand; pain at the buttock, 
groin, and thigh on the right; and that the right knee had 
chronic joint pain, as well as some partial locking.  
However, it was noted that there was no collapsing of either 
knee.  Following examination of the veteran, the examiner 
concluded that the veteran's right wrist had a history of 
some discomfort since military service, noticed while doing 
hammering in construction work.  Continued discomfort was 
diagnosed as synovitis.  The examiner also determined that 
the right hip and right knee both had a history of pain in 
the military and since.  Continued symptoms for the right hip 
were diagnosed as muscular strain plus referred pain for the 
back.  It was noted that the hip joint was normal on 
examination and would probably be normal on X-ray.  Regarding 
the right knee, the examiner stated that continued symptoms 
were mostly in the patellar tendon and were diagnosed as 
patellar tendonitis.  Additionally, the examiner commented 
that various orthopedic symptoms were probably significantly 
increased by chronic tension and/or depression.  Therefore, a 
psychiatric consultation was recommended.  

In the April 1995 rating decision, the RO noted, with respect 
to the right knee and right hip claims, that the veteran's 
service medical records were negative for complaint of or 
treatment for these disabilities.  Thus, the RO concluded 
that the evidence established that the current disabilities 
were the result of post-service causes.  In regard to the 
right wrist, the RO acknowledged that the service medical 
records showed treatment for a bruised right wrist in May 
1987.  However, this was shown to be a temporary condition 
which resolved with treatment, and no permanent residual 
disability was shown at the time of separation.

VA medical treatment records were subsequently obtained that 
covered a period from February to July 1995.  Among other 
things, these records show that the veteran sought treatment 
in February 1995 for pain in the right wrist which began 
while he was hammering.  It was also noted that he complained 
of bruising easily and having aching since his return from 
the Persian Gulf in 1991.  These records also show treatment 
on various occasions for psychiatric problems.

The veteran underwent a Persian Gulf Registry examination on 
October 8, 1996.  Among other things, his medical history 
noted that he had had chronic intermittent diarrhea since the 
Gulf War with frequent watery stool but no bleeding.  It was 
noted that he had had no workup regarding this condition.  
Additionally, the veteran reported that he had chronic pain 
in virtually all joints and also generalized muscular aches, 
which began shortly after the Gulf War.  It was noted that he 
got some relief with medication such as Motrin.  Further, it 
was noted that the veteran had had cold intolerance since 
June 1991, and that he had had no workup regarding this 
disorder.  Diagnoses from this examination included chronic 
joint and muscle pain, etiology undetermined, possibly 
secondary to chemical warfare agents; chronic diarrhea, 
etiology undetermined, possibly secondary to exposure to 
biological warfare agents; and cold intolerance, rule out 
hypothyroidism.  However, it was noted that a more detailed 
examination would be conducted by VA regarding the veteran's 
joint and muscle pain.  It was also noted that the veteran 
was to have a workup at the VA Medical Center (VAMC), and 
that he was planning to apply for service connection on the 
above mentioned items.

On December 20, 1996, the veteran submitted a statement in 
which he requested service connection based on Persian Gulf 
service for, among other things, chronic joint and muscle 
pain, chronic diarrhea, and cold intolerance.

The veteran underwent a VA medical examination for 
hypothyroidism in January 1997.  It was noted that the 
veteran was requesting a TSH test and thyroid examination as 
he felt this might be the source of his difficulties.  It was 
noted that the veteran had no documented history of thyroid 
problems.  The examiner noted that he had briefly reviewed 
the veteran's claims file and medical records to confirm 
this.  Additionally, it was noted that the veteran had been 
seen multiple times for various musculoskeletal complaints, 
with diagnoses of low back pain, arthralgia, myalgia, etc.  
Following examination of the veteran, the examiner concluded 
that the veteran's predominant problem was chronic 
depression, which was not specifically evaluated in this 
examination.  The examiner also reiterated that the veteran 
had no past history of thyroid disorder, and that a repeat 
TSH was pending.  Additional diagnoses included history of 
chronic arthralgia and low back pain, and history of chronic 
dyspepsia and frequent stools, neither of which was evaluated 
in this examination.

The veteran subsequently underwent various VA medical 
examinations in May and June 1997.

On a May 1997 VA examination for systemic conditions, it was 
noted, in part, that the veteran had experienced cold 
intolerance since the Gulf War.  It was noted that he had had 
a thyroid workup and a Persian Gulf Registry examination, 
which showed no evidence of thyroid disease to account for 
the cold intolerance.  It was further noted that there had 
been no improvement regarding this, and that the veteran 
tended to feel cold at temperatures that other people found 
comfortable.  Following examination, the examiner's diagnoses 
included cold intolerance, etiology undetermined.  

Also in May 1997, the veteran underwent a VA examination for 
alimentary appendages, which diagnosed chronic intermittent 
diarrhea, possibly secondary to biological and/or chemical 
warfare agents.

In June 1997, the veteran underwent a VA examination of the 
joints.  At this examination, the veteran reported that about 
3 to 4 years earlier he started developing pain in the right 
knee area that went on to spread to the right hip, both 
ankles, shoulders, elbows, wrists, and fingers.  Following 
examination of the veteran, the examiner diagnosed plantar 
fasciitis, both feet; patellofemoral pain syndrome, both 
knees; bursitis, both shoulders; rule out carpal tunnel 
syndrome; and trochanteric bursitis, both hips.

Various X-rays were conducted in conjunction with the June 
1997 VA joints examination.  X-rays of both knees revealed no 
abnormality to indicate the cause for the veteran's symptoms.  
Similarly, no abnormality was detected on the X-rays of both 
hips.  Also, the heights of the hip joints were well 
maintained.  

In the July 1997 rating decision, the RO found that the 
evidence showed that the veteran's muscle and joint pains 
resulted from multiple clinical diagnoses of trochanteric 
bursitis of the hips, plantar fasciitis involving the feet 
and ankles, patellofemoral pain syndrome for the knees, and 
bilateral shoulder bursitis, which neither occurred nor was 
caused or aggravated by service.  The RO also noted that the 
veteran complained of numbness and tingling involving his 
hands and wrist, but that no objective evidence of this 
claimed condition was found on the VA examination.  Further, 
the examiner ruled out carpal tunnel syndrome, which was 
associated with these symptoms.  Regarding the cold 
intolerance claim, the RO found that there was no objective 
evidence that it existed.  By this rating decision the RO 
also granted service connection for an undiagnosed illness 
manifested by chronic diarrhea, effective December 20, 1996.

The veteran's Notice of Disagreement for his muscle and joint 
pains, cold intolerance, and an earlier effective date for 
the grant of service connection for chronic diarrhea was 
received by the RO in September 1997.  Among other things, 
the veteran asserted that he had been informed by officials 
at the VAMC that further testing was needed to determine if 
he had nerve damage in his hands and joints.  He also stated 
that he believed that all of his problems with his hips, 
feet, ankles, knees, and shoulder aches and pains began in 
January or February 1993.  He stated that he was on flying 
status at that time, and did not report his problems to the 
flight surgeon because he did not want to be "grounded."  
Further, he stated that the pain began in his right leg and 
knee, and spread to his arms, hips, ankles, shoulder and 
feet, and that it had progressively gotten worse.  With 
respect to his cold intolerance claim, the veteran reported 
that the claim could be supported by his parents, and that 
his mother informed him that that she had already sent 
supporting information to VA.  Regarding the effective date 
for his grant of service connection for diarrhea, the veteran 
contended that he had been complaining of his diarrhea 
condition to VA physicians since at least February 1995.  

A lay statement was received from the veteran's mother later 
in September 1997.  She reported that the veteran has slept a 
lot more than he used to since his return from military 
service, that he had memory problems, diarrhea, and skin 
problems.  Additionally, she noted that he had regular 
appointments with the VAMC and they had not noticed any 
changes for the better.  No mention was made of the veteran's 
joints and/or cold intolerance claims.

The veteran underwent a VA arranged neurologic examination in 
October 1997.  It was noted that the veteran complained of 
pain in his joints and muscles as well as numbness in his 
extremities.  Following examination of the veteran, the 
examiner stated that the veteran presented with pain and 
numbness in his extremities, the etiology of which was 
somewhat unclear.  Based on the examination and normal nerve 
conduction testing, the examiner doubted that the veteran's 
symptoms were related to peripheral neuropathy or other 
significant underlying neurologic disease.  The examiner 
noted that he reassured the veteran in that regard, and 
suspected that his symptoms were more likely to be related to 
a musculoskeletal or soft tissue disorder.

The record reflects that the veteran submitted a medical 
treatise article and a Congressional Report regarding the 
medical problems experienced by veterans of the Persian Gulf 
War; i.e., Gulf War syndrome.  However, nothing in either of 
these reports pertains directly to the facts of the veteran's 
case.

At his August 1999 personal hearing, the veteran testified 
that he experienced pain in his right knee during service, 
but that he did not seek medical treatment for it at that 
time.  He testified that he did not have time to seek medical 
treatment due, in part, to his many responsibilities.  
Further, he testified that the only medical facilities 
available to him was a tent city.  He was also afraid it 
might hurt his military career if he sought medical 
treatment.  On inquiry, he testified that he had right knee 
problems as long as he could remember; he did not remember 
exactly when it started.  Regarding his right wrist claim, he 
testified that he first noticed problems with it in February 
1995.  He testified that he was working construction with his 
father when he went to hammer a nail, and knew he had 
problems with his wrist.  With respect to his cold 
intolerance claim, he testified that he was always cold, and 
that he could not warm up.  No diagnosis had been made as to 
why he was always cold.  The veteran testified that he first 
experienced right hip pain during service when he was 
stationed in Germany, and that it was associated with back 
pain.  However, he could not remember the exact date, but 
testified that he was stationed in Germany from 1985 to 1990.  
Regarding his joint and muscle pain, the veteran testified 
that he hurt everywhere, especially in the morning.  When 
asked if he hurt from the top of his head to the bottom of 
his feet, the veteran testified that the pain was mainly in 
his arms and legs.  He also described problems with his 
fingers.  The veteran testified that he did not engage in 
combat with the enemy during the Persian Gulf War.  He 
testified that the closest he came to combat was his 
participation in medevac missions.

By a statement dated in September 1999, the veteran reported 
that he was in constant and continuous pain in his muscles 
and joints, and had been so for several years.

The veteran's representative has asserted that the March 1995 
VA orthopedic examination supports a grant of service 
connection for the right knee, right hip, and right wrist 
claims.  In a June 2000 statement, the representative 
contended that the veteran was entitled to an earlier 
effective date for his service-connected diarrhea.  The 
representative noted that the veteran stated on his VA Form 
21-526 that he was also claiming service connection for all 
other diseases or illnesses in his military records, and that 
the service medical records showed treatment for diarrhea in 
July 1991.  In an August 2000 statement, the representative 
contended, among other things, that VA had failed in its duty 
to assist.  With respect to the veteran's claims of service 
connection for disabilities due to undiagnosed illnesses, the 
representative contended that all potentially pertinent 
service medical records, including clinical records, all post 
service VA and non-VA inpatient and outpatient treatment 
records, and all potentially significant lay statements 
should have been assembled and reviewed by VA examiners 
before VA examinations.  The representative also noted that 
VA examiners had recorded and documented the veteran's cold 
intolerance.  Further, the representative stated that clearly 
the evidence established diagnostic cause for many of the 
veteran's joint and muscle pain.  Moreover, it was asserted 
that the diarrhea claim was inextricably intertwined with the 
other claims of service connection for undiagnosed illnesses.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  The VA General Counsel's office 
(whose opinions are binding on the Board (See 38 U.S.C.A. § 
7104(c); 38 C.F.R. 
§ 19.5)), has held that compensation may be paid under 38 
C.F.R. § 3.317 for disability which cannot, based on the 
facts of the particular veteran's case, be attributed to any 
known clinical diagnosis.  The fact that the signs or 
symptoms exhibited by the veteran could conceivably be 
attributed to a known clinical diagnosis under other 
circumstances not presented in the particular veteran's case 
does not preclude compensation under section 3.317.  However, 
service connection may not be presumptively established under 
38 U.S.C.A. § 1117(a) for any diagnosed illness, regardless 
of whether the diagnosis may be characterized as poorly 
defined.  See VAOPGCPREC 8-98. 


Analysis.  As noted above, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  With 
respect to the claims of service connection for the right 
wrist, as well as joint and muscle pains due to an 
undiagnosed illness, the Board notes that VA has accorded the 
veteran examinations in relation to these claims, and there 
does not appear to be any pertinent medical evidence that is 
not of record or requested by the RO.  Thus, the Board finds 
that VA has provided all reasonable assistance to the veteran 
in developing the facts pertinent to these claims, and no 
further assistance to the veteran is required to comply with 
the duty to assist.

The Board also notes that VA has a duty to notify the veteran 
of the evidence needed to substantiate a claim for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103).  Accordingly, the Board has examined 
all evidence of record with a view towards determining 
whether the RO informed the veteran of the evidence necessary 
to substantiate his claims of service connection for the 
right wrist, as well as joint and muscle pains due to an 
undiagnosed illness, and whether the appellant has notified 
VA of the possible existence of evidence which would support 
these claims.  In the instant case, the Board finds that the 
RO has advised the veteran of the evidence necessary to 
support these claims, and the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.

As an additional matter, the Board notes that the requirement 
that a veteran must submit a well-grounded claim has been 
eliminated by recent legislation.  See Veterans Claims 
Assistance Act of 2000, supra.  However, a review of the 
record, including the March 2000 Supplemental Statement of 
the Case, shows that the RO did not specifically deny the 
veteran's claims on the basis of the claims being not well 
grounded.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the decision herein.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).



A.  Right Wrist

For the reasons stated below, the Board finds that the 
evidence on file shows that the veteran's synovitis of the 
right wrist began after service, and that there is no in-
service event, injury, or disease (or combination of events, 
injuries, or diseases) which could have caused or aggravated 
this disability.

The service medical records show that the veteran's only in-
service treatment for right wrist problems occurred in May 
1987.  As indicated above, this condition resolved with 
conservative treatment, and there were no further right wrist 
problems noted in the service medical records.  Further, the 
veteran has not indicated that there was an in-service 
incident, or incidents, which could have caused or aggravated 
his synovitis of the right wrist.  In fact, the veteran 
testified, under oath, that his right wrist problems began in 
February 1995, which was after his retirement from active 
service.  This testimony is supported by the February 1995 VA 
medical treatment records.  Moreover, the March 1995 VA 
orthopedic examination stated that the right wrist pain had 
been present "since" military service; it did not find that 
the pain was present during service.

As the veteran has not indicated the existence of any in-
service incident which might have cause his synovitis of the 
right wrist, it is axiomatic that there is no medical 
evidence relating the current disability to his period of 
active duty.  Therefore, the Board concludes that the 
preponderance of the evidence is against the right wrist 
claim, and it must be denied.  See Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the right wrist 
claim, and it must be denied.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Joint and Muscle Pain

In the instant case, the Board notes that the veteran had 
qualifying service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Also, the record 
reflects that the veteran has complained of joint and muscle 
pain since his discharge from active duty.  However, the 
Board finds that the preponderance of the medical evidence 
shows that the veteran's joint and muscle pains have all been 
attributed to known clinical diagnoses, including 
trochanteric bursitis of the hips, plantar fasciitis 
involving the feet and ankles, patellofemoral pain syndrome 
for both knees, bilateral shoulder bursitis, chronic lumbar 
muscular strain, right elbow bursitis, right thumb 
tendonitis, left thumb contusion, and cervical strain.  As 
noted above, service connection may not be presumptively 
established under 38 U.S.C.A. 
§ 1117(a) for any diagnosed illness, regardless of whether 
the diagnosis may be characterized as poorly defined.  See 
VAOPGCPREC 8-98. 

The Board notes that the October 1996 Persian Gulf Registry 
examination diagnosed chronic joint and muscle pain , 
etiology undetermined, possibly secondary to chemical warfare 
agents.  Also, the October 1997 VA arranged neurologic 
examination determined that that the veteran's symptoms were 
not related to peripheral neuropathy or other significant 
underlying neurologic disease.  However, the October 1996 
Persian Gulf examiner indicated that a more thorough 
examination was needed to ascertain the nature of the 
veteran's muscle and joint pains, while the October 1997 
neurologic examiner suspected that his symptoms were more 
likely to be related to a musculoskeletal or soft tissue 
disorder.  In short, both of these examiners indicated that 
orthopedic examinations were necessary to determine the cause 
of the veteran's joint and muscle pains.  When the veteran 
did undergo VA orthopedic examinations in March 1995 and June 
1997, all of his reported symptoms were attributed to known 
clinical diagnoses.  

The Board acknowledges that it does not appear that either 
the March 1995 or June 1997 VA orthopedic examiner reviewed 
the veteran's claims file prior to the examinations.  
However, the Board finds that this deficiency goes to making 
an accurate determination as to the origin of an underlying 
disability.  It does not appear to undermine the competency 
of a qualified medical professional to diagnose an underlying 
disability which causes reported symptoms of pain.  Thus, the 
Board concludes that these examinations were sufficient to 
determine that the veteran's pain was due to known clinical 
diagnoses.

In regard to the diagnosed disabilities for the veteran's 
joint and muscle pains, the Board notes that the record 
reflects that the RO has already adjudicated whether he is 
entitled to service connection for these disabilities, and 
that some of these claims are currently before the Board.  
Thus, the Board will do no further adjudication on the issue 
of entitlement to service connection for joint and muscle 
pains due to an undiagnosed illness.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for joint and muscle pain due to an undiagnosed 
illness, and it must be denied.  Since the preponderance of 
the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  See generally Gilbert, 
supra.

C.  Earlier Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim,"  it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
December 20, 1996, for a grant of service connection for 
diarrhea.

The Board finds that the veteran's VA Form 21-526, submitted 
in February 1995, does not constitute a claim of service 
connection for diarrhea.  The veteran's statement that he 
wanted service connection for all diseases shown in his 
military records is too vague to constitute a valid claim for 
diarrhea, especially in light of the fact that the service 
medical records shows only treatment for acute as opposed to 
chronic diarrhea.  The Board also notes that the veteran did 
not complain of chronic diarrhea during his first post-
service year.  The VA medical treatment records for February 
to July 1995 do not appear to show any treatment for 
diarrhea.  In fact, the veteran did not allege that he 
experienced chronic diarrhea until his Persian Gulf Registry 
examination of October 8, 1996, more than one year after his 
retirement from service.  Even if the post-service medical 
evidence did indicate treatment for chronic diarrhea during 
the first post-service year, this does not change the fact 
that the veteran did not submit a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to 
service connection for diarrhea during this period.  See 38 
C.F.R. § 3.1(p); see also Rodriguez, supra.

With respect to the fact that the veteran indicated at the 
time of the October 1996 Persian Gulf Registry examination 
that he intended to file a claim of service connection for 
diarrhea, the Board finds that this does not provide a basis 
for the award of an earlier effective date.  The Board finds 
that this examination does not constitute an informal claim 
as it merely noted his intent to file for benefits at some 
unspecified future date; it did not indicate that he was 
seeking benefits at that time.  Additionally, the Board finds 
that the provisions of 38 C.F.R. § 3.157 do not apply in the 
instant case because that regulation only refers to the 
acceptance of such evidence as an informal claim supporting 
the award of an earlier effective date in claims for an 
increased evaluation or in claims to reopen previously 
disallowed claims.  Neither of those circumstances are 
applicable in the instant case, because there was no pending 
claim for an increased evaluation for diarrhea and a claim of 
service connection for diarrhea had not previously been 
denied.  

The first time the veteran submitted a written request for a 
determination of the issue of entitlement to service 
connection for a chronic disability manifest by diarrhea was 
on December 20, 1996, which is the current effective date for 
his grant of service connection.  Accordingly, no earlier 
effective date for the award of service connection for 
diarrhea is warranted under any applicable laws or 
regulations.

The Board also finds that the claim for an earlier effective 
date is not inextricably intertwined with the other 
undiagnosed illnesses claims.  Unlike the joint and muscle 
pain claim, service connection has already been granted for 
the diarrhea claim.  Moreover, for the reasons stated above, 
the Board has determined that the preponderance of the 
evidence is against the claim of service connection for joint 
and muscle pain due to an undiagnosed illness, and that this 
claim must be denied.


ORDER

Entitlement to service connection for synovitis of the right 
wrist is denied.

Entitlement to joint and muscle pains due to an undiagnosed 
illness is denied.

Entitlement to an earlier effective date for the grant of 
service connection for an undiagnosed illness manifested by 
chronic diarrhea is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In regard to the veteran's right knee and right hip claims, 
the Board notes that the March 1995 VA orthopedic examiner 
concluded that there was a history of right hip and right 
knee pain in the military and since.  Thus, the examiner 
indicated that the current disabilities were related to the 
veteran's period of active duty.  However, it does not appear 
that the examiner reviewed the claims folder, to include the 
veteran's service medical records, in conjunction with the 
examination.  As mentioned above, the Board is of the opinion 
that such a deficiency goes to making an accurate 
determination as to the origin of an underlying disability.  
See Grover v. West, 12 Vet. App. 109, 112 (1999) (The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a post-service reference to injuries sustained in 
service, without a review of service medical records, is to 
be given little to no weight).  The Board also notes that the 
veteran has asserted that his right hip disorder is secondary 
to his service-connected chronic lumbar muscular strain, but 
there is no competent medical evidence on file regarding this 
assertion.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board concludes that the veteran's right knee and right hip 
claims must be remanded for a medical examination to clarify 
the etiology of these disabilities.

With respect to the cold intolerance claim, the Board 
reiterates that for purposes of 38 C.F.R. § 3.317, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  In the instant 
case, the veteran was diagnosed with cold intolerance at both 
the October 1996 Persian Gulf Registry examination and the 
May 1997 VA systemic conditions examination.  However, a 
review of the examination reports does not appear to indicate 
what objective testing was done, if any, to confirm that the 
veteran experiences cold intolerance.  Thus, it appears that 
the examiners relied entirely upon the veteran's reported 
complaints.  Since the evidence on file does not show that 
the veteran is qualified to render a medical opinion, it does 
not appear that these findings satisfy the requirements of 
38 C.F.R. § 3.317.  Consequently, the Board concludes that a 
new examination is necessary to clarify whether there is 
objective evidence of cold intolerance.

As an additional matter, the Board notes that VA's 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  In order to perfect an appeal, 
the appellant must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of its 
determination to him or her.  Otherwise, that determination 
will become final.  38 C.F.R. § 20.302.  After a timely 
Notice of Disagreement is filed, the RO is to take such 
review action as is appropriate and, if the matter is not 
resolved to the claimant's satisfaction, issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 
19.30.  Once a Statement of the Case is issued, the claimant 
must then file a Substantive Appeal within 60 days from the 
date the Statement of the Case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).

In the April 1995 rating decision, the RO granted service 
connection for major depression.  A 10 percent disability 
rating was assigned, effective February 1, 1995.  The veteran 
subsequently submitted a Notice of Disagreement in May 1995, 
which stated, in part, that he felt that his major depression 
should be more than 10 percent.  Thereafter, in a September 
1995 rating decision, the RO increased the assigned 
disability rating for the veteran's major depression to 30 
percent, effective February 1, 1995.  However, no Statement 
of the Case appears to have been issued regarding the 
veteran's major depression.  Furthermore, the Court has held 
that in the absence of a clearly expressed intent to limit 
the appeal to a specified disability rating, VA is required 
to consider entitlement to all ratings, up to the maximum 
available benefit, for each disability.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  An appeal is satisfied only when the 
maximum available benefit is obtained, or the appeal is 
clearly limited or ended by the veteran.  Id.  In the instant 
case, the veteran does not have the maximum rating available 
for major depression, nor does it appear that he has stated 
that he is satisfied with the 30 percent rating.  Thus, the 
Board concludes that a remand is necessary in order for a 
Statement of the Case to be promulgated regarding this issue.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee, right hip, and cold intolerance.  
After securing any necessary release, the 
RO should obtain those records not 
already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
examinations to determine the nature and 
etiology of the claimed right knee, right 
hip, and cold intolerance disabilities.  
The claims folder should be made 
available to the examiners for review 
before the examinations.  

The physician who conducts the 
examination regarding the veteran's right 
knee and right hip claims must express an 
opinion as to whether it is as likely as 
not that either and/or both of these 
disabilities are related to the veteran's 
active service, to include a service-
connected disability.

The physician who conducts the cold 
intolerance examination must specifically 
state what objective testing was done to 
ascertain whether or not the veteran 
experiences cold intolerance.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the right knee, right 
hip, and cold intolerance claims in light 
of any additional evidence added to the 
record.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.

4.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case which addresses the issue of 
entitlement to a disability rating in 
excess of 30 percent for major 
depression.  This document should include 
a summary of the applicable law and 
regulations, with appropriate citations.  
The veteran should also be informed that 
he has sixty (60) days from the date the 
Statement of the Case is issued in which 
to perfect his appeal by the filing of a 
VA Form 9 or its equivalent if he wishes 
appellate review.  Thereafter, if the 
veteran files a timely substantive appeal 
as to this issue, the RO should certify 
this issue to the Board for appellate 
review.

With respect to the above remand directives, it is noted that 
the Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Board confers on a veteran or other 
claimant the right to VA compliance with the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with the terms of such an order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 



